Title: From George Washington Adams to William Smith Shaw, 10 November 1821
From: Adams, George Washington
To: Shaw, William Smith


				
					Dear Sir
					Washington 10th November 1821.
				
				For your favour of the 23rd October I am greatly indebted;  it should have been acknowledged before were it not that subjects are constantly accumulating in which we are led to apply to you and I thought it better to delay for a short time the answer to your letter in order to take an opportunity at the same time reluctantly to trouble you with some request or other. Such an opportunity has arrived as I am requested by my Father to thank you for forwarding the books in the schooner Ocean and to inform you that they have arrived safely and uninjured. The present request is that you will be so kind as to add to the books which I have previously begged of you to send on when a convenient opportunity shall offer, a volume of Terence the Delphin Edition which my Brother John will give to you should you recollect it when you see him. It belongs to me and I left it among my books at Cambridge.I was glad to learn the names of the authors of the North American Review as there are one or two articles in the present number very apropos to my present pursuits. The articles on Coke upon Littleton, and Colter on English Law I shall read carefully, the former by Mr Cushing the latter by Mr Brooks but I confine myself at present almost entirely to Blackstone with whom I am highly delighted. Indeed it appears to me to be one of the most interesting works which I have ever met with and gives me as much pleasure as it is calculated to afford instruction.There is nothing new in WashingtonI am Sir / sincerely yours
				
					George Washington Adams.
				
				
			